internal_revenue_service department of the treasury significant index no -08-00 washington dc person to contact telephone number refer reply to op e ep t date attn legend state a participating employer employers plan x group c employees contributory provision p resolution a l resolution b resolution c payroll authorization form p page in response to a ruling_request dated december this is as amended and supplemented by submissions of february date and and of the concerning plan x and the pick up under sec_414 internal_revenue_code of certain employee contributions including buy-back contributions designed to fund the actuarial cost of the enhanced benefits that accrue to certain participants who are covered retroactively under the portion of plan x that requires employee contributions april the following facts and representations have been submitted plan x is a governmental defined_benefit_plan that is of the code qualified under sec_401 state a for the benefit of group c employees group c employees include traditional public school employees along with intermediate school district employees and certain public school academy district library community or junior college and state a university employees with numerous exceptions the employer of a participating employer a group c employee is considered to be it was established by beginning in plan x participants and later hires were given a one-time option to participate in an enhanced retirement benefits program by irrevocably electing to make employee contributions under contributory provision p plan x noncontributory benefit formula is years_of_service times final_average_compensation high year average cpp uses the same basic formula but enhances it by providing that final_average_compensation will be averaged over only a high year period which usually gives participants a percent annual slightly higher benefit cpp also provides for a cost-of-living increase on participants’ retirement benefits once they actually retire in addition cpp has lower age or service requirements for unreduced benefits percent times cpp the basic effective in date plan x was amended to require that all new participants and most rehired participants participate in cpp employees who elected to participate before date currently make standard contributions of percent of their compensation the contribution rate wa sec_4 percent prior to those beginning participation on a mandatory basis under cpp at any time after date currently make standard contributions according to the following scale percent of the first dollar_figure of pay plu sec_3_6 percent of the next dollar_figure of pay plu sec_4 percent of any pay in excess of dollar_figure the term standard contributions as used herein refers to the contributions a cpp participant is required to make in connection with current service page pursuant to the terms of plan x and authority vested in the is plan_administrator note resolution c discussed later plan x authorized to treat all participant contributions to cpp as having been picked up under sec_414 h provided each participating employer has adopted a resolution covering the contribution all participating employers have adopted resolution a to this effect covering the above-described standard contributions in private letter rulings dated september approved pick-up treatment under sec_414 the above-described standard contributions in the case of employees who elected to participate before and those beginning participation on a mandatory basis under cpp on january the internal_revenue_service and august or thereafter of the code of of the code under the above-referenced and private letter rulings it was concluded that resolution a satisfies the criteria set forth in revrul_81_35 revrul_81_36 participating employers will make contributions in lieu of the employees’ contributions and that the employees may not elect to receive such contributions directly by providing that c b 1981_1_cb_255 and the state a legislature has on two occasions provided an and thus not subject_to the mandatory cpp opportunity for plan x participants who were originally employed before participation requirement to make an irrevocable election to as the participate in cpp the two opportunities are referred to window and the window under the window employees who first became plan x participants before date were given a one-time chance to irrevocably elect cpp coverage during an election_period ending december window participation in cpp is available to rehired individuals who were not eligible for the window and who are also not subject_to the general provision requiring mandatory cpp participation by rehired participants because they first participated in plan x between date the window will be implemented as soon as practicable after notification of this ruling and will expire days after receipt of this ruling the participant’s election under the window is irrevocable and date under the the standard contribution a participant is required to make under either of these windows i sec_3_9 percent of pay above-referenced private_letter_ruling dated august service also dealt with the pick-up treatment under sec_414 mandatory contribution required of all participants making the irrevocable election to participate in cpp under the window pursuant to resolution a pick-up treatment under sec_414 of the code of the standard percent of pay the private_letter_ruling confirmed in the the of the code of the o2 1d page percent contribution this ruling now considers pick up of the standard percent contribution required under the window and the pick up of certain buy-back contributions required under the window and the window which are discussed below under cpp and plan x provisions the enhanced benefit provisions of cpp are required to be based on total years of credited service regardless of the fact that employees electing to participate under the and windows do not start to make the standard contribution until after their election thus there may be substantial prior service during which no contributions were made accordingly an additional buy-back amount is due to defray the actuarial cost of the participant's past service which becomes eligible to be counted under the cpp program and for which the individual did not make the standard percent of pay cpp contributions in earlier years that is received commencing january december period january interest on those amounts as determined by plan x plu sec_3_9 percent of pay received during the to the date of election plus compounded when cpp began through in addition plan x permits participants to repurchase a result of previous withdrawals and also to service lost as purchase additional service credits eg maternity paternity leave out-of-system public education service etc since these years_of_service are included under the enhanced cpp formula buy-back contributions are required to as be further augmented to the extent of the net actuarial cost determined by plan x of including the service under cpp for sabbatical leave up to this time plan x has pursuant to the date private_letter_ruling treated the standard percent contribution made with respect to current pay for those participants who elected cpp coverage under the window as being picked up by the participating employer in accordance with resolution a referred to above and the participant’s irrevocable election however all cpp buy-back contributions as described in the preceding paragraph for the window have been treated as employee after-tax contributions participants have been permitted to make these after-tax buy-back contributions through various payment means including lump sums periodic payroll withholding separate structured payments over a period of years etc as long as all payments are completed by the time of retirement_plan x now proposes to treat the standard percent cpp contributions under the window as being picked up accordance with the participant's irrevocable election under the window and resolution a employers as adopted by all participating in addition plan x proposes that all of the buy-back o7i in page of the code in order to implement the pick up of buy- amounts contributed by participants under both the and the windows should be treated as picked up under sec_414 h back contributions plan x proposes that employers will adopt resolution b approving the pick up of these buy-back amounts and participating in cpp by virtue of an election made during the window or who elects to participate in cpp under the window will execute payroll authorization form p payroll authorization form requesting the pick up of these buy- back amounts plan x will permit participants to pay withholding for the buy-back amounts in either a lump sum or installments as irrevocably elected each participant who is currently i participating via payroll an irrevocable ii resolution b provides that buy-back payments specified under payroll authorization form p are designated as being picked up and paid_by the participating employer adopting the resolution resolution b further provides that the employee making an election to have buy-back contributons picked up does not have the option of choosing to receive the buy-back payments directly instead of having them paid_by the participating employer to plan x under payroll authorization form p participants make an irrevocable election to have specified buy-back payments picked up by the participating employer payroll authorization form p precludes revocation of the election by prepayment because it states that for the duration of the agreement plan x will only accept payment from the participating employer and not directly from the participant the pick-up of the standard contributions made pursuant to a i the issuance of this ruling or participant’s election under the window will be effective the upon the later of effective date of the participant's election to participate in cpp pursuant to the window the pick up of buy-back contributions made pursuant to a participant’s election under either the window or the window will be effective upon the effective the latest of date of payroll authorization form p participant’s employer of resolution b authorizing the pick up of such buy-back contributions or in the case of participants making the election under the window the effective date of the participant’s election to participate in cpp the issuance of this ruling the adoption by the iii ii ii iv i plan x is administered by the plan x board in resolution c attached passed by the board on april its general power to administer plan x and its extensive permissive statutory power to the extent state a law on plan x is inadequate to fully implement pick up of the above-noted buy- back contributions resolution c provides the authority by integrating and expanding the relevant provisions the board cited page based on the facts and representations above the following ruling is requested standard contributions made pursuant to a participant’s election under the window and buy-back contributions made pursuant to a participant's election under the window and the window will qualify as being picked up under sec_414 made pursuant to resolution a and such buy-back contributions are made pursuant to resolution b and payroll authorization form p of the code provided such standard contributions are sec_414 h of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit a the federal_income_tax treatment to be accorded c b in that revenue_ruling the of the code is specified in revenue contributions which are picked up by the employer within the meaning of sec_414 ruling employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district’s picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 a the school district’s contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the- employees’ salaries with respect to such picked-up contributions of the code the issue of whether contributions have been picked up by an of the code is the employer must specify that the contributions employer within the meaning of sec_414 h addressed in revrul_81_35 and revrul_81_36 these revenue rulings established that the following two criteria must be met although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by is immaterial the employer to the pension_plan furthermore it for purposes of the applicability of sec_414 h whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required page specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up with respect to the standard contributions made pursuant to noted above the august a participant's irrevocable election under the window resolution a was previously considered in the letter_ruling dated letter_ruling august of the code confirmed pick-up treatment under sec_414 h of the standard contributions made pursuant to resolution a and the participant's irrevocable election under the window with respect to resolution a satisfies the criteria set forth in revrul_81_35 and by providing that the participating employer will make contributions in lieu of the employees’ contributions and that the employees may not elect to receive such contributions directly the pick-up of the participant‘s standard contribution under the window will be implemented pursuant to resolution a and the participant’s irrevocable election under the window the letter_ruling concluded that it with respect to the pick up of buy-back contributions under the window and the window the following is applicable the election to participate in cpp under both windows is irrevocable resolution b meets the requirements of revrul_81_35 and because it provides that buy-back amounts specified under payroll authorization form p are designated as being picked up by the employer and paid_by the employer and that the employee does not have the option of choosing to receive the amounts directly instead of having them paid_by the participating employer to plan x payroll authorization form p irrevocable election by the employee to have the buy-back contribution designated therein picked up by the participating employer further payroll authorization form p precludes the employee from revoking the pick-up election by prepaying any of the required buy-back contributions directly to plan x during the term of the agreement an is accordingly assuming the proposed pick ups are implemented as proposed it is concluded that standard contributions made pursuant to a participant's election under the window and buy-back contributions made pursuant to a participant's election under the window and the window will qualify as being picked up under sec_414 h made pursuant to resolution a and such buy-back contributions are made pursuant to resolution b and payroll authorization form p of the code provided such standard contributions are a2 page in accordance with revrul_87_10 this ruling does not apply to any contribution before the later of the effective date of the relevant statutes the date the pick-up election is executed or the date it is put into effect this ruling is based on the assumption that plan x will be of the code at the time of the qualified under sec_401 proposed contributions and distributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 v b of the code to whether the further this ruling is not a ruling with respect to the tax effects of the pick-up on employees of participating employers however in order for the tax effects that follow from this ruling to apply to those employees of employer described in the preceding sentence the pick-up arrangement must be implemented by that participating employer in the manner described herein a particular participating a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney submitted with the ruling_request sincerely yours mn horse soom frances v sloan chief employee_plans technical branch attachment resolution c enclosures deleted copy of letter_ruling form_437 certirication the undersigned executive secretary of the board hereby certifies that the following resolution was considered and adopted at a meeting of the board duly called and held on _ commencing pincite 30a m and that such resolution remains in full force and effect and has not been rescinded employees retirement board the employees retirement act whereas the board was created pursuant to the act and specifically j and both i is granted the general power and duty to promulgate employees retirement rules for the implementation and administration of that act and the jers created thereunder and ii is granted specific permissive statutory powers in system various provisions of the act including the power to determine the method and timing of jers participants who make special one-time elections to participate in payments made by the member investment plan mip pursuant to and the jers are permitted under whereas i participants in to redeposit contributions previously withdrawn and when full repayment is made before termination of employment the previously forfeited service is reinstated in full and participants are also permitted under j to purchase permissive service credits upon and other provisions of the act including jers of the actuarial cost thereof and ii the board is granted the specific payment to permissive statutory power under such provisions and the actuarial cost of the benefits attributable to such service which service is automatically jers participant’s counted pursuant to enhanced benefits under mip asa factor in determining the amount of a j to determine and require payment of it is hereby acknowledged that pursuant to exercise of the above-cited permissive statutory powers vested in the board the service purchased in accordance with the above-cited buy redeposit and permissive_service_credit provisions is being taken into account under buy back payments under the back payments under the window for mip and window for mip and in conjunction with such windows additional contributions are jers participant as are equal to the net actuarial cost as determined by the required ofa _ the service credited under board_of the additional benefits attributable to including under the above-cited redeposit and permissive_service_credit provisions and whereas employers are permitted under sec_414 of the internal_revenue_code to pick up and pay employee contributions on behalf of their employees it is hereby determined that pursuant to exercise of the above-cited permissive statutory powers vested in the board ail the contributions required under under the window may be picked up and paid_by any employer having employees who jers in accordance with sec_414 of the internal_revenue_code at participate in any time after the pick up is authorized by resolution of the employer’s governing body j buy back payments dated executive secretary employees retirement board director _ retirement services o b
